The rule is well settled that where a person is injured by the negligence of another and he is not himself negligent in the selection of a doctor, the wrongdoer is liable for all the proximate results of his own negligence, although the consequences of the injury would have been less serious than they proved to be if the subsequent attending doctor had not been guilty of negligence. Fields v. Mankato Elec. Tr. Co.116 Minn. 218, 133 N.W. 577; Goss v. Goss, 102 Minn. 346,113 N.W. 690; Hunt v. Boston Terminal Co. 212 Mass. 99, 98 N.E. 786,48 L.R.A. (N.S.) 116, and note; 8 A.L.R. 506, note. This rule is applicable to a surgeon who is guilty of negligence. *Page 327